Citation Nr: 1018933	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  01-06 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right 
knee disability, to include on an extra-schedular basis 
pursuant to 38 C.F.R. § 3.321(b)(1).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
right knee disability, to include on an extra-schedular basis 
pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to 
December 1987.  He also served as a member of the Army 
National Guard of Arkansas.

This appeal to the Board of Veterans Appeals (Board) arose 
from August 2000 and January 2001 rating decisions.  

In the August 2000 rating decision, the RO found that new and 
material evidence had not been submitted sufficient to reopen 
a claim for service connection for a left knee condition as 
secondary to the right knee condition (see August 11, 2000 
rating decision).  However, the RO, without explanation, 
later characterized this issue as a de novo claim for 
secondary service connection (see, e.g., January 11, 2001, 
rating decision).  In both the August 2000 and January 2001 
decisions, the RO also denied the Veteran's claim for a 
compensable rating for his right knee disability.  The 
Veteran filed a notice of disagreement (NOD) in January 2001, 
and the RO issued a statement of the case (SOC) in April 
2001.  The Veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in June 2001.

In May 2002, the Board remanded these matters to the RO for 
additional development-specifically, to schedule the Veteran 
for a videoconference hearing before a Veterans Law Judge.  
The Veteran failed to report for his scheduled hearing.

In August 2003, the Board reopened the claim for secondary 
service connection for a left knee disability, but remanded 
to the RO the claim for secondary service connection, on the 
merits, along with the claim for a compensable rating for the 
right knee disability, for additional action.  Following 
completion of the development requested, the RO continued its 
denial of the Veteran's claims (as reflected in a February 
2005 supplemental SOC (SSOC)). 

In a June 2005 decision, the Board denied service connection 
for left knee disability, as secondary to service-connected 
right knee disability, and remanded the claim for a 
compensable rating for the right knee disability for further 
development.  The Veteran, in turn, appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a February 2006 Order, the Court granted 
a joint motion (filed by representatives of both parties) to 
partially vacate and remand that portion of the June 2005 
Board decision that denied service connection for a left knee 
disability, and returned the matter to the Board for further 
proceedings consistent with the joint motion.

In July 2006, the Board remanded the claim for service 
connection for left knee disability, as secondary to service-
connected right knee disability, to the RO via the Appeals 
Management Center (AMC) in Washington, DC, to obtain full 
medical findings to resolve the claim on appeal.  Regarding 
the claim for an increased rating for the right knee 
disability, the Board noted that the RO had not completed the 
actions pertinent to that claim that the Board had previously 
requested in the June 2005 remand and that, once the RO 
completed those actions, and returned the matter to the 
Board, the Board would render its decision on that claim.

After completing some of the requested action, the AMC 
continued the denial of service connection for left knee 
disability, claimed as secondary to a service-connected right 
knee disability (as reflected in an August 2007 SSOC) and 
returned the matter to the Board for further appellate 
consideration.  

In December 2007, the Board again remanded to the claims on 
appeal to the RO, via the AMC, for further development.  In a 
June 2008 rating decision, the RO in Huntington, West 
Virginia granted service connection and assigned an initial 
10 percent rating for chondromalacia patella with 
degenerative changes, left knee, effective June 5, 2000.  As 
the Veteran did not appeal the effective date or the rating 
assigned for left knee disability,  the award of service 
connection constitutes a full grant of the benefit sought 
with respect to the left knee; hence, this matter is no 
longer before the Board.  Also in June 2008, the RO  granted 
an increased rating of 10 percent for chondromalacia patella 
with degenerative changes, right knee, effective June 5, 2000 
(the date of the Veteran's claim for  increase.).  The RO 
denied a rating in excess of 10 percent for the Veteran's 
right knee disability (as reflected in a June 2008 SSOC) and 
returned this matter to the Board for further appellate 
consideration.

In December 2008, the Board again remanded the claim for 
higher rating for right knee disability to the RO, via the 
AMC, for further action, to include additional development of 
the evidence.  After completing the requested development to 
the extent possible, the AMC continued to deny the claim (as 
reflected in a March 2010 SSOC) and returned the matter on 
appeal to the Board for further consideration.

Although a higher rating for the service-connected right knee 
disability has been assigned, because a higher rating is 
available, and the Veteran is presumed to seek the maximum 
available benefit for a disability, the claim for higher 
rating remains viable on appeal.  AB v. Brown, 6 Vet. App. 
35, 38 (1993).  Moreover, for reasons expressed in more 
detail, below, the Board has characterized the appeal as now 
also encompassing the matter of the Veteran's entitlement to 
a TDIU for  service-connected right knee disability.

The Board's decision addressing the claim for a rating in 
excess of 10 percent for a right knee disability is set forth 
below.  The TDIU claim is addressed in the remand following 
the order; that matter is being remanded to the RO, via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant when further action, on his part, is 
required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  Pertinent to the June 2000 claim for increase, the range 
of motion of the right knee has been, at worst, from normal 
(0 degrees) on extension to 91 degrees on flexion; the 
Veteran has complained of pain without evidence of any 
significant additional loss of motion than that shown 
objectively, and the disability has not been shown to involve 
recurrent subluxation or lateral instability of the right 
knee or other impairment.

3.  At no point pertinent to the current claim for increase 
has the Veteran's right knee disability been shown to be so 
exceptional or unusual to render the schedular criteria 
inadequate for rating the disability.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for right 
knee disability, to include on an extra-schedular basis 
pursuant to 38 C.F.R. § 3.321, are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.20, 4.31, 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Codes (DC) 5257, 5260 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to ).  Id.; Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, April 2004 and July 2005 post-rating letters 
provided notice to the Veteran of what information and 
evidence was needed to substantiate the claim for a higher 
rating, what information and evidence must be submitted by 
the appellant, and what information and evidence would be 
obtained by VA.  A subsequent January 2008 letter provided 
the Veteran with general information pertaining to VA's 
assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations.  
The June 2008 SSOC set forth potentially applicable rating 
criteria for evaluating the Veteran's knee disability.

After issuance of the above-described notice, and opportunity 
for the Veteran to respond, the March 2010 SSOC reflects 
readjudication of the claim.  Hence, the Veteran is not shown 
to be prejudiced by the timing of this notice.  See Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to 
cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of service, 
VA and private treatment records, and the reports of 
July 2000, November 2000, October 2004, June 2007, and 
May 2008 VA examinations.  Also of record and considered in 
connection with the appeal are various written statements 
provided by the Veteran, and by his representative, on his 
behalf.  The Board finds that no additional RO action to 
further develop the record in connection with the claim for 
increased rating is warranted.  

In the most recent, December 2008 remand  the Board 
instructed the AMC to obtain any existing vocational 
rehabilitation folder, missing VA treatment records, and 
authorization from the Veteran to obtain missing private 
treatment records.

In February 2009, a staff member of the Nashville RO, on 
behalf of the AMC, sent an email to VBACMS requesting the 
Veteran's vocational rehabilitation folder.  VBACMS responded 
that the Veteran's file number did not exist in their system.  
The Nashville RO followed up with a phone call to VBACMS in 
which it was revealed that even if the file was transferred, 
it should still show in CWINRS, and that it was possible that 
the file had been destroyed already and the system had not 
been updated.  VBACMS then followed up by indicating that 
they could not find the requested record in their 10-year 
inactive files.

Additional VA treatment records from the Asheville VAMC and 
Greenville CBOC have been obtained and associated with the 
claims file.

In March 2009, the AMC requested that the Veteran complete, 
sign, and return a VA Form 21-4142, Authorization and Consent 
to Release Information to the Department of Veterans Affairs 
for each non-VA doctor and medical care facility that treated 
him for his right knee disability.  As the Veteran did not 
respond, no private records were obtained.  The Board points 
out that the duty to assist is not always a one-way street.  
See Wood v Derwinksi  1 Vet App.190, 193 (1990). 

Given the AMC's efforts  to obtain the Veteran's vocational 
rehabilitation folder, VA treatment records, and 
authorization to enable it to obtain private treatment 
records, the Board finds that the AMC has complied with the 
remand directives to the extent possible, and that no further 
action in this regard is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular Diagnostic  
Code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of a veteran.  38 C.F.R. § 
4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  
The following analysis is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

The 10 percent rating for the Veteran's service-connected 
right knee disability has been assigned under Diagnostic 
Codes 5257-5260, indicating that consideration has been given 
to 5257 (for other impairment of the knee, such as recurrent 
subluxation or later instability) and 5260 (for evaluating 
limited flexion).  However, the RO has considered a number of 
potentially applicable diagnostic codes for rating the 
Veteran's right knee disability (see e.g.,  June 2008 SSOC), 
and the Board has done likewise.

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is evaluated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added, under DC 5003.  The 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.

Standard range of knee motion is from 0 degrees (on 
extension) to 140 degrees (on flexion).  See 38 C.F.R. § 
4.71, Plate II.

Under DC 5260, a noncompensable rating is assigned when 
flexion is limited to 60 degrees.  A rating of 10 percent 
requires limitation of flexion to 45 degrees.  A rating of 20 
percent requires limitation of flexion to 30 degrees, and a 
rating of 30 percent requires limitation of flexion to 15 
degrees.  38 C.F.R. § 4.71a, DC 5260.

Under DC 5261, a rating of 10 percent requires limitation of 
extension to 10 degrees.  A rating of 20 percent requires 
limitation of extension to 15 degrees. A rating of 30 percent 
requires limitation of extension to 20 degrees.  A rating of 
40 percent requires limitation of extension to 30 degrees, 
and a rating of 50 percent requires limitation of extension 
to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

The VA General Counsel has held that separate ratings under 
38 C.F.R. § 4.71a, DC 5260 (limitation of flexion of the leg) 
and DC 5261 (limitation of extension of the leg) may be 
assigned for disability of the same joint.  See VAOPGCPREC 9-
2004; 69 Fed. Reg. 59,990 (2004).

The Board also notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
the claimant experiences additional functional loss due to 
pain, weakness, excess fatigability, or incoordination, to 
include with repeated use or during flare-ups, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 
and 38 C.F.R. § 4.45 are to be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).

On VA examination in July 2000,  Veteran's right knee range 
of motion was recorded as from 0 to 120 degrees.  The Veteran 
reported that he experienced flare-ups any time he was active 
or spent more than 30 minutes standing.

A VA orthopedic clinic record dated in August 2000 includes a 
notation that the Veteran's right knee had an active range of 
motion from 0 to 110 degrees.

In November 2000, a VA examiner noted that the Veteran's 
right knee had a range of motion from 0 to 130 degrees.  The 
Veteran reported experiencing minor flare-ups with activity.

A VA treatment note from September 2003 indicates that at the 
time, the Veteran could move his right knee throughout a 
range of motion without difficulty.

A VA clinic record from May 2003 contains a notation that the 
Veteran had no problems with extension and flexion of his 
extremities.  Additional VA records from September and 
December 2004 indicate that the right knee had no loss of 
motion.  A VA orthopedic record from May 2007 contains an 
observation that the Veteran had essentially a full range of 
motion of his right knee.

On VA examination in June 2007, range of motion of the right 
knee was recorded as from 0 to 130 degrees.

The Veteran told a VA examiner in May 2008 that he 
experienced flare-ups two to three times a day, especially 
with physical activity.  He said that these flare-ups would 
last from 20 minutes to two hours.  The Veteran reported that 
his mobility was reduced to approximately half during times 
of flare-ups.  On objective examination, it was noted that 
the Veteran was able to extend his right knee to 0 degrees.  
Flexion was to 115 degrees.  The examiner noted that the 
range of motion figures were not additionally limited 
following repetitive use.  The examiner also said that it 
would be speculative for him to estimate the Veteran's loss 
of function during flare-ups.

A VA physical therapy session record, dated in July 2008, 
notes that the Veteran's right knee had extension to -4 
degrees and flexion to 91 degrees.

Considering the pertinent facts in light of the applicable 
criteria, the Board finds that there is no basis for 
assignment of a rating higher than 10 percent under DC 5260 
or DC 5261.  

Evidence pertinent to the June 2000 claim for increase 
reflects that right knee flexion has been  limited, at worst, 
to 91 degrees.  This is consistent with no more than a 0 
percent (noncompensable) rating under DC 5260.

The Board points out that at no point pertinent to the 
current claim has there  been  evidence of limitation of 
extension of the right knee.  Hence, the extension 
measurements are also consistent with no more than a 0 
percent (noncompensable) rating under DC 5261.

As indicated by the Veteran's statements and throughout the 
VA outpatient records, he has had increased pain, flare-ups, 
and difficulty with his right knee.  The Board observes that, 
given the Veteran's painful-albeit, noncompensable-right 
knee motion, and other symptoms, the initial 10 percent 
rating assigned appears to be consistent with DeLuca, 38 
C.F.R. § 4.40, 4.45, and 4.59 (recognizing the intention of 
the rating schedule to recognize actually painful, unstable, 
or misaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint).  See 
also 38 C.F.R. § 4.71a, Diagnostic Code 5003.  However, the 
medical evidence reflects that no higher rating is 
assignable, even when functional loss due to pain, weakness 
and other factors is considered.

The Board has, alternatively, considered whether a higher 
rating is assignable on the basis of recurrent subluxation or 
lateral instability.

Under DC 5257 other impairment of the knee, such as recurrent 
subluxation or lateral instability 10, 20, and 30 percent 
ratings, are assignable for slight, moderate, and severe 
impairment, respectively.  38 C.F.R. § 4.71a.

On VA examination in July 2000, the examiner found that the 
right knee was stable to varus and valgus stress.  Lachman 
and anterior and posterior drawer signs were negative.  He 
had negative McMurray's sign.

During a November 2000 VA examination, negative McMurray, 
Lachman, anterior, and posterior drawer signs were observed.

A VA orthopedic clinic note from August 2000 contains a note 
that the right knee had no valgus, varus, or AP laxity.

In October 2004, a VA examiner observed that the Veteran had 
negative Lachman and McMurray, and ligaments were stable in 
all plains.

On VA examination in June 2007, the examiner found no 
instability to varus, valgus, anterior, posterior, or 
rotatory stress of the right knee.

A VA examination report from May 2008 contains the notation 
that a Lachman test, drawer test, and varus valgus stress 
test yielded negative results.  McMurray test was also 
negative.

There has been no objective evidence of laxity or recurrent 
subluxation in the right knee.  In this regard, instability 
was not found on objective examination in any of the VA 
examination reports.  Additionally, the outpatient medical 
records do not show any ligamentous instability.  Therefore, 
there is also no basis for a separate rating for instability.

The Board has also considered whether any other diagnostic 
code provides a basis for higher rating, but finds none.  In 
the absence of any ankylosis, instability, or other 
deformity, evaluation of the knees under any other diagnostic 
code for evaluating pertaining to musculoskeletal disability 
of the lower extremities-DC 5256, 5258, 5259, 5262, or 
5263-is not appropriate.  See 38 C.F.R. 4.71a.  Moreover, 
the disability is not shown to involve any other factor(s) 
that would warrant evaluation of the disability under any 
other provision(s) of the rating schedule.

The above determinations are based upon consideration of 
applicable provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that, at any point 
pertinent to the June 200 claim for increase, the service-
connected right knee disability has reflected so exceptional 
or so unusual a disability picture as to warrant the 
assignment of any higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321 (cited to and discussed in the 
March 2010 SSOC).

The threshold factor for extra-schedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for the service-connected 
disability at issue are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); 
VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, 
Sec. B(5)(c).  Therefore, initially, there must be a 
comparison between the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for this 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned rating is therefore adequate, and no referral 
for extra-schedular consideration is required.  See VAOGCPREC 
6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 
(2008).

If the rating schedule does not contemplate the claimant's 
level of disability and symptomatology, and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  
38 C.F.R. § 3.321(b)(1).  If so, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step: a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are 
adequate to rate the disability under consideration.  The 
rating schedule fully contemplates the described 
symptomatology, and provides for ratings higher than that 
assigned based on more significant functional impairment.  
Thus, the threshold requirement for invoking the procedures 
set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating of the Veteran's right knee 
disability, pursuant to Hart, and that the claim for higher 
rating must be denied.  In reaching this conclusions, the 
Board has considered the applicability of the benefit-of-the 
doubt doctrine; however, as the preponderance of the evidence 
is against assignment of a higher rating, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

A rating in excess of 10 percent for right knee disability, 
to include on an extra-schedular basis pursuant to 38 C.F.R. 
§ 3.321(b)(1), is denied.


REMAND

Unfortunately the Board finds that further RO action in this 
appeal warranted, even though such will, regrettably, further 
delay an appellate decision.

In this case, the Board notes that in May 2000, a VA doctor 
gave the Veteran a note to give to his employer advising that 
the Veteran should stay off his feet for four days because of 
his knee pain.  During a VA examination in July 2000, the 
examiner noted that the Veteran recently had to change jobs 
because of his knees.  The Veteran informed a VA orthopedist 
in August 2000 that he had to quit his job at a plant where 
he had to stand at a table all day.  The Veteran stated in 
October 2000 that his disability had worsened to the point 
that he had to find other forms of work to accommodate his 
disability, and he did not know how much longer he would be 
able to perform his work duties.  A VA treatment note from 
September 2004 contains the Veteran's complaints of 
difficulties at work.  In September 2006, the Veteran stated 
that he had to quit two jobs because of his right knee 
disability.  An April 2008 VA treatment record contains the 
Veteran's reiteration that his right knee affected his work.

Given the Veteran's remarks concerning his employability, to 
include as recounted by various examiners, the Board finds 
that the Veteran has raised the matter of his entitlement to 
a TDIU as a  component of the claim for a higher rating for a 
right knee disability.  See Rice v. Shinseki, 22 Vet. App. 
447 (2009).  See also Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  The Board notes, however, that the RO has 
not adjudicated a claim for a TDIU.  

Under these circumstances, after giving the Veteran an 
opportunity to file a formal claim for a TDIU due to his 
right knee disability, the RO should adjudicate the matter of 
the Veteran's entitlement to a TDIU, in the first instance, 
to avoid prejudice to the Veteran.  See e.g. Bernard v. 
Brown, Vet. App. 384 (1993).  Moreover, because the Veteran 
currently has only a 10 percent rating for service-connected 
right  knee disability, and thus, does not meet the 
percentage requirements for a schedular TDIU (see 38 C.F.R. § 
4,16(a)), the RO should consider whether the criteria for 
invoking the procedures for assignment of a TDIU for right 
knee disability on an extra-schedular basis are met.  See 
38 C.F.R. § 4.16(b).  Hence, the Board has characterized the 
issue, accordingly.  

While the matter is on remand, the RO should give the Veteran 
another opportunity to provide information and/or evidence 
pertinent to the claim for a TDIU due to service-connected 
right knee disability , explaining that he has a full one-
year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 
2009) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year notice period.  The RO's letter should specifically 
explain how to establish entitlement to a TDIU due to right 
knee disability

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient 
information, and, if needed, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should furnish to the Veteran a 
VA Form 21-8940, to enable him to file a 
formal application for a TDIU due to 
service-connected right knee disability..

2.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran furnish any additional 
information and/or evidence pertinent to 
the claim for a TDIU due to service-
connected right knee disability.

The RO's letter should specifically 
explain how to establish entitlement to a 
TDIU due to right knee disability.  The RO 
should also clearly explain to the Veteran 
that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for a TDIU 
due to a right knee disability in light of 
all pertinent evidence and legal authority 
(to include 38 C.F.R. § 4.16(b)).

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate S SOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


